MAINE SUPREME JUDICIAL COURT                                                   Reporter of Decisions
Decision:  2022 ME 18
Docket:    Fra-21-279
Argued:     March 8, 2022
Decided:   March 24, 2022

Panel:           STANFILL, C.J., and MEAD, GORMAN, JABAR, HORTON, and CONNORS, JJ.



                                       LUCAS J. SIROIS et al.

                                                   v.

                                   TOWN OF RANGELEY et al.


PER CURIAM

         [¶1] Lucas J. Sirois appeals from a judgment of the Superior Court

(Franklin County, Mills, A.R.J.) dismissing his appeal of a decision of the Town

of Rangeley Zoning Board of Appeals as untimely pursuant to 30-A M.R.S.

§ 2691(3)(G) (2021).             The Board’s decision affirmed the Rangeley Code

Enforcement Officer’s issuance of a building permit to Dirigo Solar, LLC, for a

proposed solar farm project.1

         [¶2] Although Sirois filed his appeal in the Superior Court2 more than

forty-five days after the Board’s original vote affirming the issuance of the



   1 There were additional petitioners in the Superior Court who did not join this appeal, and Dirigo
Solar, LLC, was a party-in-interest in the Superior Court.
   2   Sirois earlier filed another appeal, which was dismissed.
2

permit, Sirois argues that his appeal is nonetheless timely because he relied on

the Town’s official notices sent thereafter regarding the procedure to appeal

the Board’s decision to the Superior Court, he was required under the Rangeley

Town Code to request reconsideration of the Board’s decision, and he timely

appealed after the Board resolved his request for reconsideration. Because the

Court is evenly divided, we affirm the Superior Court’s judgment. See Day v.

State Tax Assessor, 2008 ME 39, ¶ 1, 942 A.2d 685.

        The entry is:

                           Judgment affirmed.




Lynne Williams, Esq. (orally), Williams Law Office, Bar Harbor, for appellant
Lucas J. Sirois

Kristin M. Collins, Esq. (orally), and Cameron A. Ferrante, Esq., Preti Flaherty
Beliveau & Pachios LLP, Augusta, for appellee Town of Rangeley

Gordon R. Smith, Esq. (orally), and Scott D. Anderson, Esq., Verrill Dana, LLP,
Portland, and Emma Akrawi, Esq., Dirigo Solar, LLC, Portland, for appellee
Dirigo Solar, LLC


Franklin County Superior Court docket number AP-2021-001
FOR CLERK REFERENCE ONLY